Citation Nr: 1731362	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-27 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to June 1971 and from July 1971 to December 1988.  The Appellant is the Veteran's surviving spouse.  The Veteran's death certificate, of record, notes date of death in July 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Appellant withdrew her request for a Board hearing in June 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required on her part.


REMAND

The Veteran's death certificate notes the cause of death was sepsis, with secondary conditions of cardiogenic shock and acute myeloid leukemia.  

The Veteran is service-connected for hearing loss and tinnitus only.

The Veteran's DD-214 confirms he served in Vietnam.  The Appellant has contended that the Veteran's death was caused by Agent Orange exposure.

In certain cases, service connection can be presumed if a Veteran was exposed to an herbicide agent (including Agent Orange) during active service.  Presumptive service connection is warranted for the following disorders: amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and, soft-tissue sarcoma.  See 38 C.F.R. § 3.309 (e).

In a September 2011 statement, the Appellant stated, "I believe the secondary cause of cardiogenic shock was over looked as a contributing factor to my husband's death."

The January 2017 Appellant's Brief includes argument that the Veteran may have had ischemic heart disease which was a secondary cause to cardiogenic shock.

Further, the brief referenced the Veteran's DD-214 which shows he was a Navy Diver, and he held ship construction and repair (including engine repair) related Navy Enlisted Classification codes.  Therefore, it was argued in the brief that it is very likely the Veteran was exposed to Benzene, which is a known cause of acute myeloid leukemia.

First, the Board finds remand is required to associate all potentially relevant treatment records with the claims file.  Second, a VA examination is required to opine as to the likelihood that the Veteran's causes of death are related to service, to include Agent Orange exposure, and potential benzene exposure.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file, including from the Birmingham, Alabama VAMC.

2.  Request authorization to obtain all outstanding private treatment records, including from the UAB Hospital in Birmingham, Alabama.  A negative reply is required if the records cannot be obtained.  

3.  Forward the electronic file to an appropriate medical professional for the following opinions:

Please note that a service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death; when a causal (not just a casual) connection is shown.

(a)  Please opine whether it is at least as likely as not that the Veteran had a diagnosis caused or aggravated by service, to include Agent Orange exposure, which was the principal or a contributory cause of his death.  

Attention is invited to the causes of death listed on the Veteran's death certificate-the cause of death was sepsis, with secondary conditions of cardiogenic shock and acute myeloid leukemia.

(b)  Please opine whether it is at least as likely as not that the Veteran had a diagnosis of any presumptive condition(s) due to Agent Orange exposure, to include ischemic heart disease and B-cell leukemias, which was the principal or a contributory cause of his death.  

Presumptive service connection is warranted for the following disorders: amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and, soft-tissue sarcoma.  See 38 C.F.R. § 3.309 (e).

(c)  Please opine whether it is at least as likely as not that, if the Veteran was exposed to Benzene in service, did this cause the acute myeloid leukemia listed on the death certificate as a cause of death.  The Veteran's DD-214 shows he was a Navy Diver, and he held ship construction and repair (including engine repair) positions, as such, the Veteran's representative contends he was exposed to Benzene in-service.  The extent of exposure is unknown.  

4.  After completing all of the above, and any additional development deemed warranted, readjudicate the service connection for cause of death claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




